Case 3:19-cv-10282-AET-TJB Document9 Filed 01/13/20 Page 1 of 1 PagelD: 74

THE ATKIN FIRM, LLC

Formed in the State of New Jersey

By: | John C. Atkin, Esq.

55 Madison Avenue, Suite 400

Morristown, NJ 07960

Tel: (973) 285-3239

Fax: (833) 693-1201.
JAtkin@AtkinFirm.com

Attorneys for Plaintiff Strike 3 Holdings, LLC

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,

Vv.

JOHN DOE subscriber assigned IP address

173.63.37.82,

Defendant.

 

 

Case No. 3:19-cv-10282-AET-TJB

NOTICE OF VOLUNTARY
DISMISSAL WITHOUT PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Q), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 173.63.37.82 are voluntarily dismissed without prejudice.

DATED: September 6, 2019

Respectfully submitted,

THE ATKIN FIRM, LLC
Attorneys for Plaintiff,
j3 Strike 3 Holdings, LLC
it Is $0 ordered this..__.day

te 20.22,

 

/s/ John C. Atkin, Esq.
John C. Atkin, Esq.
